                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHARLOTTE B. MILLINER et al.,                    Case No. 15-cv-01763-JD
                                                         Plaintiffs,
                                   8
                                                                                             ORDER
                                                   v.
                                   9
                                                                                             Re: Dkt. Nos. 92, 93
                                  10        BOCK EVANS FINANCIAL COUNSEL,
                                            LTD.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            This order resolves pending administrative motions brought by non-party National

                                  14   Financial Services (“NFS”) to file documents under seal, Dkt. No. 92, and to retain confidentiality

                                  15   of documents produced in discovery, Dkt. No. 93. The requests to seal are granted.

                                  16   I.       LEGAL STANDARD
                                  17            In our circuit, in evaluating a motion to seal, different standards apply depending on

                                  18   whether the request is being made in connection with a dispositive motion or a non-dispositive

                                  19   motion. For dispositive motions, the historic “strong presumption of access to judicial records”

                                  20   fully applies, and a party seeking sealing must establish “compelling reasons” to overcome that

                                  21   presumption. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). For

                                  22   non-dispositive motions, the less-stringent “good cause” standard applies. Id. Motions to seal

                                  23   must also comply with Civil Local Rule 79-5, including the rule’s requirement that the request

                                  24   must “establish[] that the document, or portions thereof, are privileged, protectable as a trade

                                  25   secret or otherwise entitled to protection under the law,” i.e., is “sealable.” Civil L.R. 79-5(b).

                                  26   The sealing request must also “be narrowly tailored to seek sealing only of sealable material.” Id.

                                  27            The same “good cause” standard for sealing documents attached to non-dispositive

                                  28   motions also applies to motions to retain confidentiality under a stipulated protective order, as
                                   1   “[t]he cognizable public interest in judicial records that underlies the ‘compelling reasons’

                                   2   standard does not exist for documents produced between private litigants.” Pintos v. Pacific

                                   3   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (citing Kamakana, 447 F.3d at 1180); see also

                                   4   In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424-25 (9th Cir. 2011).

                                   5   II.    DISCUSSION
                                   6          Both motions are subject to the “good cause” standard. NFS seeks to file sealed

                                   7   documents in support of its motion to retain confidentiality, “a discovery motion unrelated to the

                                   8   merits of” this dormant action. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097

                                   9   (9th Cir. 2016); see also Dkt. Nos. 90, 100. The “good cause” standard of Rule 26(c) also governs

                                  10   motions to retain confidentiality under a protective order. See In re Roman Catholic Archbishop,

                                  11   661 F.3d at 424-25.

                                  12          NFS withdrew its confidentiality designations for certain categories of documents that
Northern District of California
 United States District Court




                                  13   have been sufficiently redacted to protect sensitive information. Dkt. No. 93 at 6. NFS also

                                  14   withdrew designations for the financial records of consenting customers represented by plaintiffs’

                                  15   counsel. Id. at 10. The only documents at issue in these motions are a clearing agreement

                                  16   between NFS and Mutual Securities, Inc. (“MSI”), id. at 4-5, and three categories of financial

                                  17   records relating to non-party customers of NFS who have not consented to disclosure, id. at 5-6.

                                  18   NFS has carried its burden of showing “good cause” for filing these documents under seal, and for

                                  19   retaining confidentiality over other such documents it produced in this action.

                                  20          Rule 26(c) expressly authorizes protection of confidential commercial information. Fed.

                                  21   R. Civ. P. 26(c)(1)(G). NFS has made a particularized showing that disclosure of its highly

                                  22   negotiated agreement with MSI would expose it to competitive harm. Dkt. No. 93 at 7-8. Courts

                                  23   have allowed confidential commercial agreements to be sealed even under the “compelling

                                  24   reasons” standard. E.g., Nicolosi Distrib., Inc. v. Finishmaster, Inc., No. 18-cv-03587-BLF, 2018

                                  25   WL 3932554, at *3 (N.D. Cal. Aug. 16, 2018). Plaintiffs say that the agreement is already in the

                                  26   public domain, but that is based on a nine-year-old NFS clearing agreement with a different firm.

                                  27   Dkt. No. 96 at 5; see also Dkt. No. 97 at 3-4. Plaintiffs have not established that NFS’s clearing

                                  28   agreement with MSI “[has] been publicly released,” and so no wavier occurred. Upshaw v.
                                                                                         2
                                   1   Alameda County, No. 18-cv-07814-JD, Dkt. No. 68 at 3 (N.D. Cal. Sept. 16, 2019).

                                   2          Documents containing customer financial information may also be entitled to protection.

                                   3   See, e.g., Wells Fargo & Co. v. ABD Ins. & Fin. Servs., No. 12-cv-03856-PJH, 2013 WL 897914,

                                   4   at *2 (N.D. Cal. Mar. 8, 2013). NFS has established that further redaction of these documents

                                   5   would not provide sufficient protection to its customers. Dkt. No. 93 at 9. NFS’s showing of

                                   6   good cause for protecting these documents is bolstered by SEC regulations requiring NFS to keep

                                   7   them such records and information confidential. Id. at 10 (citing 17 C.F.R. § 248.30(a)(1)).

                                   8                                            CONCLUSION

                                   9          NFS’s administrative motion to file documents under seal is granted. NFS’s motion to

                                  10   retain confidentiality for its clearing agreement with MSI and for records containing financial

                                  11   information of non-parties who have not consented to disclosure is also granted.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 27, 2020

                                  14

                                  15
                                                                                                   JAMES DONATO
                                  16                                                               United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
